IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00118-CV
 
In the
Matter of Jewel W. Keller,
an
Incapacitated Person
 
 

From the 220th District Court
Hamilton County, Texas
Trial Court No. 04-01-01104
 

dissenting Opinion





 
          The result of Zipp’s third issue on appeal,
whether the trial court erred in removing her as guardian of the estate of
Jewel Keller, will decide who has the duty to wrap up the affairs of Keller’s guardianship
estate, including the delivery and accounting for the assets of that estate to
the personal representative of the decedent’s estate.  The duly appointed
guardian will have to decide questions related to the propriety of payment of
various expenses and make an accounting.  The question to be decided by this
appeal is, in part, who is the duly appointed guardian with that
responsibility?  This issue is not moot.  See Pinnacle Gas Treating,
Inc. v. Read, 104 S.W.3d 544 (Tex. 2003).  A guardian is appointed to make
decisions on behalf of the guardianship estate.  The current dispute is;
who is the proper person to make these decisions and wind up the affairs of the
guardianship estate?  That dispute did not die with Ms. Keller.  See Weatherly
v. Byrd, 552 S.W.2d 573, 574 (Tex. Civ. App.—Fort Worth 1977), rev’d on the
merits, 566 S.W.2d 292 (Tex. 1978).
          I dissent.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Dissenting
opinion delivered and filed July 27, 2005